Name: Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of intervention measures in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 4. 89 Official Journal of the European Communities No L 91 /5 COMMISSION REGULATION (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of intervention measures in the beef and veal sector forfeit beyond a certain limit where the products are not accepted or delivered into intervention ; Whereas the provisions thus contemplated are to a large extent applicable to buying in as provided for in Article 6 (5) of Regulation (EEC) No 805/68 ; whereas, however, the level of the tenders for such buying in has already been fixed by that provision ; Whereas the products which may be bought in must be determined in order to ensure the best market support and to permit tenders to be comparable ; whereas carcases as defined in Council Regulation (EEC) No 1208/81 of 28 April 1981 determining the Community scale for the classification of carcases of adult bovine animals (') meet this objective best ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 805/68 of the Council of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Articles 6 (7) and 25 thereof, Whereas the latest amendment to the intervention arrangements requires the detailed rules of application laid down in Commission Regulation (EEC) No 2226/78 of 25 September 1978 laying down detailed rules for the application of intervention measures in the beef and veal sector and repealing Regulations (EEC) No 1896/73 and (EEC) No 2630/75 (3), as , last amended by Regulation (EEC) No 3492/88 (4) to be adapted ; Whereas the importance and the number of the amendments to be made to Regulation (EEC) No 2226/78 call, for the sake of clarity, for the latter to be revised and for a new text to be drafted including also the provisions of Commission Regulation (EEC) No 828/87 of 23 March 1987 specifying products in the beef and veal sector which are eligible for buying in (% as last amended by Regulation (EEC) No 654/89 (*) ; whereas Regulation (EEC) No 2226/78 and (EEC) No 828/87 should accordingly be repealed ; Whereas provision was made in the amendments to the intervention arrangements for invitations to tender under certain conditions ; whereas the rules governing invitations to tender should accordingly be fixed, together with transitional arrangements ; whereas provision should be made in particular for the closing date for the submission of tenders, the minimum quantities to which tenders may relate and the lodging of a security ensuring that tenders are bona fide and that the conditions laid down are complied with ; whereas to this end, notwith ­ standing Article 22 of Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securities for agricultural products Q, as amended by Regulation (EEC) No 1 181 /87 (8), the security must be partly or entirely Whereas the quality of products bought in should also be guaranteed by providing for compliance with the requirements laid down on the one hand in Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (10), as last amended by Directive 88/657/EEC (n), and on the other hand in Council Directive 88/ 146/EEC of 7 March 1988 prohibiting the use in livestock farming of certain substances having a hormonal action (12) and in Council Regulation (EEC) No 3955/87 of 22 December 1987 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power station ("); Whereas, in order to ensure pursuant to Article 6 of Regulation (EEC) No 805/68 that products bought in originate in the Community, reference must be made to Article 4 of Regulation (EEC) No 802/68 of the Council of 27 June 1968 on the common definition of the concept of the origin of goods ( l4), as last amended by Regulation (EEC) No 3860/87 H ; Whereas the definition of the two intervention regions in the United Kingdom and the provisions on taking over, cold storage depots and boning should be maintained ; whereas to that end, to ensure equal treatment for operators, the place where the products are taken over by the intervention agency may in principle be the (') OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 61 , 4. 3 . 1989, p. 43. (3) OJ No L 261 , 26. 9 . 1978, p. 5. 0 OJ No L 306, 11 . 11 . 1988, p. 20 . 0 OJ No L 80, 24. 3 . 1987, p . 8 . ( ») OJ No L 123, 7. 5. 1981 , p. 3 . (1#) OJ No 121 , 29. 7 . 1964, p. 2012/64. (") OJ No L 382, 31 . 12. 1988, p. 3 . ( ,2) OJ No L 70, 16. 3 . 1988, p. 16 . (  3) OJ No L 371 , 30. 12. 1987, p . 14. H OJ No L 148, 28 . 6. 1968, p. 1 . ( ,J) OJ No L 363, 23. 12. 1987, p . 30 . ( «) OJ No L 71 , 15. 3 . 1989, p. 38. 0 OJ No L 205, 3. 8 . 1985, p. 5. (8) OJ No L 113, 30. 4. 1987, p. 31 . No L 91 /6 Official Journal of the European Communities 4. 4. 89 intervention centre to which the tenderer proposes to deliver his products ; whereas it must, however, be left to the intervention agency to determine another if taking over at the centre designated by the seller is not possible ; Whereas, with the object of organization buying in by intervention agencies in a national manner, criteria for the selection of intervention centres should be provided for ; whereas the choice of such centres should be determined on the basis of certain technical requirements ensuring satisfactory cold storage of the meat ; Whereas, in order that intervention measures may be carried out as efficiently as possible, it is necessary to ensure that losses sustained during cold storage are as low as possible and that the quality of the products bought in by intervention agencies is maintained as far as possible, even during a relatively long storage period ; Whereas it is therefore necessary to adopt Community provisions on refrigeration and storage temperatures and on packing ; Whereas intervention agencies should be allowed to bone of the meat they buy in, thus permitting better use of storage facilities ; whereas detailed rules concerning such boning should be laid down ; Whereas boning is carried out by specialized firms, under contracts concluded with the intervention agency ; whereas the terms of such contracts should be defined ; Whereas, lastly, the provisions on monitoring of products presented for intervention and monitoring of boning operations should be made stricter ; Whereas the Management Committee for Beef and Veal, has not delivered an opinion within the time limit set by its chairman.  Region I : Great Britain,  Region II : Northern Ireland. Article 2 Article 6 of Regulation (EEC) No 805/68 shall apply as follows : (a) in order to ascertain that the conditions laid down in Article 6 (2) to (6) of Regulation (EEC) No 805/68 for the different qualities or groups of qualities are fulfiled,  the average Community market price shall be recorded in accordance with conditions laid down in Commission Regulation (EEC) No 3310/86 ('),  the intervention price of qualities other than R 3 shall be obtained by applying the differentials set out in Annex I ; (b) if the conditions of Article 6 (2) or (4) of Regulation (EEC) No 805/68 are fulfilled, buying by tender in accordance with the rules in Section II may be decided in accordance with the procedure laid down in Article 27 of that Regulation ; (c) if the conditions laid down in Article 6 (5) of Regulation (EEC) No 805/68 are fulfilled, buying in shall be decided by the Commission ; the rules of Section II shall apply, with the exception of the rules in Article 1 1 of this Regulation ; (d) where reference is made to a group of qualities ;  the average Community market price shall be calculated in accordance with Article 3 ( 1 ) (b) of Regulation (EEC) No 3310/86,  the average market price or the average intervention price in a Member State or region within a Member State shall be the average of the market or intervention prices for each of those qualities, weighted according to their importance in relation to the slaughterings in that Member State or region,  the average Community intervention price shall be the average of the intervention prices of each of those qualities, weighted according to their importance in relation to Community slaught ­ erings ; (e) the quantity referred to in Article 6 ( 1 ) of Regulation (EEC) No 805/68 shall be in respect of a 12-month period commencing on the first Monday in April ; (f) the percentage referred to in the first indent of Article 6 (5) of Regulation (EEC) No 805/68 shall be calculated on the basis of Community statistical data on slaughterings used for recording prices under the conditions laid down in Regulation (EEC) No 3310/86 ; (g) the opening, reopening or suspension of intervention buying shall be based on the calculation of the two most recent weekly market prices in Member States or a region of Member State. HAS ADOPTED THIS REGULATION : TITLE I BUYING IN Section I General rules related to intervention Article 1 For the purposes of Article 6 of Regulation (EEC) No 805/68 , the territory of the United Kingdom shall consist of two intervention regions as follows : (') OJ No L 305, 31 . 10 . 1986, p. 28 . 4. 4. 89 Official Journal of the European Communities No L 91 /7 Article 3 The buying-in price of meat shall be the price free at the intervention centre's refrigeration plant. The buying-in price of meat for boning shall be the price free at the cutting plant if that plant is selected as an intervention centre. Unloading charges shall be borne by the seller. any one of those conditions shall entail refusal to buy in ; (c) it is classified in accordance with the Community scale provided for in Regulation (EEC) No 1208/81 ; intervention agencies shall reject any products which they judge not to be in conformity with the said scale after detailed control of each part of the carcase ; (d) it is identified by means of markings indicating the category, the conformation class and the degree of fat cover. Marking shall be carried out by stamping with non-toxic indelible ink which cannot be altered, in accordance with a procedure agreed by the competent national authorities ; the letters and figures must be at least 2 cm high. The markings shall be applied at the level of the striploin of each hindquarter at the level of the fourth lumbar vertebra and on the outside of each forequarter, approximately 10 to 30 cm from the cut edge of the brisket ; (e) for the purposes of applying subparagraph (d), the letter 'A' shall designate the category of carcases of uncastrated young male animals of less than two years of age defined in the first indent of Article 3 ( 1 ) of Regulation (EEC) No 1208/81 , and the letter 'C' shall designate the category of carcases of castrated male animals defined in the third indent of the same paragraph. Article 5 Where under the measures provided for in Article 6 (5) of Regulation (EEC) No 805/68 the intervention agencies in Member States are offered meat in quantities greater than they are able to take over forthwith, such intervention agencies may limit buying in to the quantities they can take over. Member States shall ensure that equality of access to intervention on the part of sellers is affected as little as possible by such limitation . Article 4 1 . The products listed in Annex II and in the following categories defined in Article 3 (1 ) of Regulation (EEC) No 1208/81 shall be eligible for buying in ; meat from uncastrated young male animals of less than two years of age (Category A) and that from castrated male animals (Category C). Member States using sub-classes as referred to in Article 3 (3) of the above Regulation shall be authorized to limit intervention buying in to any of these sub-classes . 2. Beef products may be bought is only if : (a) they comply with the provisions of Directive 64/433/EEC ; (b) they have no characteristics rendering them unsuitable for storage or subsequent use ; (c) they originate in the Community, within the meaning of Article 4 of Regulation (EEC) No 802/68 ; (d) they come from animals to which substances prohibited by Article 2 of Directive 88/146/EEC have not been administered ; (e) they do not exceed maximum levels of radioactivity permitted under Community regulations. The levels applicable to products of Community origin contaminated as a result of the accident at the Chernobyl nuclear power station shall be those fixed in Article 3 of Regulation (EEC) No 3955/87. The level of radioactive contamination of the product shall be monitored if the situation so requires and during the period necessary only. Where necessary, the duration and scope of the controls shall be determined in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 . 3. Furthermore, beef may be bought in only if : (a) it does not come from animals slaughtered as a result of emergency measures ; (b) presented, after cutting if applicable at the cost of the interested parties concerned in accordance with Annex III ; in particular, compliance with the requirements of paragraph 2 of that Annex must be assessed by means of ' an inspection of each of the various parts of the carcase ; failure to comply with Article 6 1 . Intervention centres shall be selected by Member States with a view to ensuring the efficiency of intervention measures. The facilities at these centres must be such that bone-in meat may be taken over ; they must also be capable of freezing, unboned, all the bone-in meat to be stored there. Such facilities must also be capable of storing bone-in meat for a minimum period of three months under technically satisfactory conditions. 2. The intervention agencies are authorized to store separately bone-in forequarters considered of a quality and cut suitable for industrial use. No L 91 /8 Official Journal of the European Communities 4. 4. 89 Such products shall be stored in easily identifiable lots and shall be accounted for separately. 3 . Member States shall take all measures necessary to ensure the satisfactory preservation of the stored products and to limit weight losses. The freezing temperature shall be such as to give within 36 hours an internal tempera ­ ture equal to or less than  7 ° C. 4. Bone-in meat shall be wrapped in polyethylene or polypropylene at least 0,05 mm thick, suitable for wrap ­ ping foodstuffs, and in cotton (stockinettes) or a synthetic material sufficiently resistant, in such a way that the meat is entirely covered (including the shank) by the said wrap ­ pings. 5 . Intervention agencies shall store separately, in accor ­ dance with their conformation class and in easily recogni ­ zable lots, bone-in hindquarters presented in accordance with Article 4 (3). Separate accounts shall be kept for such products. Section II Tender procedure Article 7 1 . The opening of invitations to tender as referred to in Article 2 as well as their modification and suspension shall be published in the Official Journal of the Euro ­ pean Communities at the latest on the Saturday or, in exceptional circumstances the Tuesday before the first deadline for the submission of tenders. 2. At the opening of the invitation to tender a minimum price may be fixed ; tenders below this price shall not be accepted. Article 8 During the period in which the invitation to tender is open the deadline for the submission of tenders shall be 12 noon Brussels time on the second and fourth Wednesday of each month, with the exception of the fourth Wednesday of the month of December. If the Wednesday is a public holiday the deadline shall be advanced by 24 hours. Intervention agencies shall , within 24 hours of the expiry of the time limit for the submis ­ sion of tenders, notify the Commission of the tenders they have received. Article 9 1 . Tenderers may take part in the invitation to tender only if they undertake in writing to comply with all the provisions relating to the tender concerned . 2. Interested parties may participate in the invitation to tender issued by intervention agencies of the Member States in which this is opened either by lodging a written tender against a receipt or by any other written means of communication accepted by the intervention agency, with advice of receipt ; they may submit one tender only per category in response to each invitation to tender. 3. Tenders shall specify : (a) the name and address of the tenderer ; (b) the quantity tendered for, expressed in tonnes, of the products and categories specified in the notice of invi ­ tation to tender ; (c) the price tendered per 100 kilograms of products of quality R 3, in accordance with the conditions laid down in Article 3 and expressed in ecus rounded off to not more than two decimal points ; (d) the intervention centre or centres to which the tenderer intends to deliver the product. 4. Tenders shall be valid only if : (a) they relate to a quantity of at least 10 tonnes. However, intervention agencies may specify a larger minimum quantity of up to three times the quantity referred to above ; (b) they are accompanied by the undertaking specified in paragraph 1 ; (c) proof is furnished that the tenderer lodged, by the final date for submission of tenders, the security referred to in Article 10 ( 1 ) for the invitation to tender concerned . 5. Tenders may not be withdrawn after the deadline referred to in Article 8 for submitting tenders in response to the invitation to tender concerned. 6. Tenders shall be confidential . Article 10 1 . Under this Regulation, the maintenance of tenders after the expiry of the final date for the submission of tenders and the delivery of the products to the depot designated by the intervention agency within the time limit specified in Article 13 (2) shall constitute primary requirements whose fulfilment shall be assured by the lodging of a security of ECU 15 per 100 kilograms. 2. The security shall be lodged in the Member State in which the tender is submitted : the security shall be released :  for tenders not accepted, as soon as the result of the invitation to tender is published,  for tenders accepted, at the end of the taking over of the products, without prejudice to Article 13 (4). Article 11 1 . In the light of the tenders received in response to each invitation to tender and in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 , a maximum buying-in price shall be fixed per category for quality R 3 ; a different price may be set to reflect average market prices for individual Member States or regions within a Member State if special circumstances so require. 2. A decision may be taken not to proceed with the invitation to tender. 4. 4. 89 Official Journal of the European Communities No L 91 /9 into the intervention centre but not earlier than the day following that of issue of the delivery order referred to in Article 13 (1 ). Article 15 1 . The intervention agency shall pay the successful tender the price indicated in his tender within a period commencing on the 120th day after the end of taking over of the products and ending on the 140th day thereafter. 2. Where other qualities and sub-classes have been taken over, the price paid to the successful tenderer shall be adjusted by applying to the quality purchased the conversion coefficient specified in Annex IV. Article 16 The rate of conversion for the amounts referred to in Articles 9, 10 and 11 shall be the agricultural conversion rates valid on the final date for the submission of tenders. Section III Transitional measures 3 . If the total of the quantities tendered to a price at or below the maximum price exceeds the quantities to be bought in, a reduction coefficient may be applied to the quantities awarded. Article 12 1 . Tenders shall not be accepted if the price proposed is higher than the maximum price, as referred to in Article 11 , for the invitation to tender concerned. 2. Rights and obligations arising from the invitation to tender shall not be transferable. Article 13 1 . Tenderers shall be informed immediately by the intervention agency of the outcome of their participation in the invitation to tender. The intervention agency shall issue forthwith to the successful tenderer a numbered delivery order indicating : (a) the quantity to be delivered ; (b) the price at which the award is made ; (c) the calendar for delivery of the products ; (d) the intervention centre or centres where delivery is to be made. If taking over cannot take place at the intervention centre referred to in Article 9 (3) the intervention agency shall decide at which nearby intervention centre the product is to be taken over. 2. The successful tenderer shall deliver the products not later than 1 6 days after the final date for the submis ­ sion of tenders. However the Commission may, in the light of the size of the quantity awarded, extend that period by one week. Deliveries may be split up into several consignments. 3 . If the actual quantity delivered and accepted is less than the quantity awarded, the price will only be paid up to the quantity awarded. 4. If the quantity delivered is less than the quantity awarded, the security : (a) shall be released entirely if the difference does not exceed 5 % ; (b) except in cases of force majeure, shall be forfeited :  in proportion to the quantities not delivered or not accepted if the difference does not exceed 15%,  entirely in other cases, notwithstanding Article 22 ( 1 ) of Regulation (EEC) No 2220/85. The price paid shall be for the quantity actually delivered and accepted. Article 14 For the purposes of this Regulation the products shall be taken over by the intervention agency on the date of entry Article 17 Notwithstanding Article 2 for the first partial invitation to tender, the intervention may be undertaken in one or more Member States or a region of a Member State for one or more qualities or groups of qualities, when on the basis of the price recordings related to the period before 3 April 1989, for two consecutive weeks the following two conditions are met simultaneously :  the average Community market price recorded on the basis of the Community scale for classification of beef carcases is less than 91 % of the intervention price,  the average market price recorded on the basis of the Community scale in the Member State or States or the region of a Member State is less than 87 % of the intervention price. TITLE II BONING OF MEAT BOUGHT IN BY INTERVENTION AGENCIES Article 18 1 . Intervention agencies may bone all or part of the beef bought in . 2. The boned cuts must satisfy the conditions laid down in Directive 64/433/EEC. No L 91 /10 Official Journal of the European Communities 4. 4. 89 3. All the bones, large tendons and cartilages must be removed. 4. Boned cuts from the hindquarter, excluding the plate and flank, may not have a fat cover of more than 1 cm, measured before freezing at the thickest point ; the tenderloin must be completely defatted. The percentage of visible fat, both external and intersti ­ tial, on boned cuts from the forequarter, excluding the plate, flank and brisket, may not exceed 10 % . In the case of the shoulder clod this maximum percentage shall be 6% and of the plate, flank and brisket 30 % . The fat below the sternum must be removed. Intervention agencies may apply stricter criteria in respect of defatting. Article 19 1 . Boning shall be carried out under contract on terms laid down by the intervention agencies and in accordance with their specifications. Such contracts shall be concluded solely with approved cutting plants within the meaning of Article 4 ( 1 ) of Directive 64/433/EEC. 2. Specifications drawn up by the intervention agencies shall lay down the requirements to be met by the cutting plants, specify the installations required and ensure that proper standards are maintained with respect to the preparation of cuts. They shall in particular lay down detailed conditions for boning, specifying the method of preparation, trimming, packing, freezing and preservation of cuts until they are taken over again by the intervention agency. The specifications may be obtained from the addresses listed in Annex V. 3 . Each Member State shall send to the Commission, at least 10 days before boning is begun, a list and definitions of the boned cuts referred to in Article 18 (2), together with the specifications of its intervention agency. Article 22 1 . Boned cuts shall be packed in accordance with the following rules in such a way that no part of the meat enters into direct contact with the carton : (a) cuts from the hindquarter, except where appropriate the plate and flank cuts, shall be wrapped separately and completely in polyethylene, at least 0,05 mm thick, suitable for wrapping foodstuffs, and packed in cartons containing a maximum net weight of 30 kilo ­ grams ; (b) cuts from the forequarter and, where appropriate, the plate and flank cuts from the hindquarter shall be :  placed in cartons lined with a sheet of polyethy ­ lene at least 0,05 mm thick, suitable for wrapping foodstuffs, or  wrapped in bags of polyethylene at least 0,05 mm thick, suitable for wrapping foodstuffs ; (c) where the cuts are wrapped individually and placed in the cartons the interior of which has a sheet or bag of polyethylene, only that lining must be at least 0,05 mm thick. The net weight per carton or bag may not exceed 30 kilo ­ grams. 2. Only cuts with the same designation and from the same type of animal may be placed in the same carton or bag. Article 23 1 . The contracts referred to in Article 19 ( 1 ) and the payment made thereunder shall cover the operations and costs resulting from the application of this Regulation, and in particular : (a) transport of bone-in meat from the intervention centre to the cutting plant when that plant is not selected as an intervention centre : Article 20 1 . Intervention agencies shall be responsible for the supervision of operations referred to in Article 19. Supervision must include either permanent physical control and an unannounced inspection of the boning operation not less than once per day and random exami ­ nations of the cartons of cuts before and after freezing in such a way that a comparison of the quantities before boning with the quantities boned on one hand and the bones, fat and trimmings on the other hand. 2. No other meat may be in the boning room when intervention beef is being boned, trimmed and packed. However, pigmeat may be in the boning room at the same time as beef provided it is treated on a separate production line. Article 21 1 . The boning room shall be maintained at a tempera ­ ture not exceeding + 12 °C. 2. During transport, boning, trimming and packing before freezing, the internal meat temperature shall at no time exceed + 7 ° C. 4. 4. 89 Official Journal of the European Communities No L 91 /11 2. The storage temperature may not exceed - 17 C. 3. Member States shall take the necessary measures to ensure consistent quality and quantity of the stored products and shall replace immediately damaged wrap ­ pings. They shall cover the relevant risks by insurance in the form either of a contractual obligation on storers or a global intervention agency insurance ; the Member State may also act as its own insurer. (b) boning, trimming, packing and rapid freezing opera ­ tions ; (c) storage of the frozen cuts, their loading, carriage and taking over by the intervention agency in the cold store it has designated ; (d) cost of materials, in particular for packaging ; (e) value of any bones, fat and trimmings left by the inter ­ vention agencies at the cutting plants. 2. The cold stores referred to in paragraph 1 (c) must be situated on the territory of the Member State which exercises jurisdiction over the intervention agency concerned. Such cold stores must be capable of storing all the boned meat assigned by the intervention agency, for a minimum period of three months and under technically satisfactory conditions, unless a special exception is adopted in accor ­ dance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68. Article 24 Boning, trimming and packing operations must be completed within eight working days following slaughter. Blast freezing shall be carried out immediately after packing. However, Member States may set shorter time limits . Article 27 1 . Member States shall inform the Commission without delay of any change in the list of intervention centres and, where possible, in their freezing and storage capacity. 2. Member States shall notify the Commission by telex or telefax, no later than 10 days after taking over, of the quantities bought in and accepted into intervention. 3. Member States shall communicate to the Commis ­ sion not later than the 21st day of each month and in respect of the preceding month :  the weekly and monthly quantities bought into inter ­ vention broken down by products and qualities accor ­ ding to the Community carcase classification laid by Regulation (EEC) No 1208/81 ,  the quantities of each boneless and bone-in product for which a selling contract has been concluded during the month concerned,  the quantities of each boneless and bone-in product for which a withdrawal order or a similar document has been delivered during the month concerned,  the uncommitted and the physical stocks at the end of the month concerned of each bone-in product indica ­ ting the age structure of the former. 4. Member States shall communicate to the Commis ­ sion not later than the end of each month and in respect of the preceding month :  the quantities of each boneless product produced from bone-in beef bought into intervention during the month concerned,  the uncommitted and physical stocks at the end of the month concerned of each boneless product indicating the age structure of the former. 5. For the purpose of this Article :  uncommitted stocks shall mean stocks not yet subject to a selling contract,  physical stocks shall mean the total of uncommitted stocks and stocks having been subject to a selling contract but not yet taken over. Article 2$ In case of non-compliance with the rules laid down in of Article 18 to 24 the intervention agency shall not accept the products of the boning plant and no payment shall be due. Furthermore the boning plant shall pay to the inter ­ vention agency an amount equal to the maximum purchase price which the intervention agency have paid for the product to be boned. TITLE III GENERAL PROVISIONS Article 26 1 . Intervention agencies shall ensure that the meat referred to in this Regulation is placed and kept in store in easily identifiable lots. No L 91 / 12 Official Journal of the European Communities 4. 4. 89 Article 28 1 . Regulation (EEC) No 828/87 is hereby repealed. Regulation (EEC) No 2226/78 is hereby repealed, with the exception of Article 6 (2) (d) thereof which shall apply until 31 December 1989 . However, Regulations (EEC) No 828/87 and (EEC) No 2226/78 shall continue to apply to beef taken over before 3 April 1989 . 2. References to the repealed Regulations shall be construed as references to this Regulation and should be read in accordance with the correlation table in Annex VI hereto. Article 29 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 3 April 1989 . However, the last sentence of Article 4 (3) (d), shall apply from 1 January 1990 only. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 March 1989. For the Commission Ray MAG SHARRY Member of the Commission ANNEX I Differential between intervention prices of R 3 quality and other qualities expressed in ecus per 100 kilograms Quality Category A Category C U 2 + 20 + 20 U 3 + 15 4- 15 U 4  + 5 R 2 + 5  R 4 _ - 10 O 2 - 15  O 3 - 20 - 20 4. 4. 89 Official Journal of the European Communities No L 91 / 13 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Produtos elegibles para la intervenciÃ ³n Produkterne, der er kvalificeret til intervention InterventionsfÃ ¤hige Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Ã µÃÃ ¹Ã »Ã ­Ã ¾Ã ¹Ã ¼Ã ± Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã · Products eligible for intervention Produits Ã ©ligibles Ã l'intervention Prodotti ammissibili all'intervento Produkten die in aanmerking komen voor interventie Produtos elegÃ ­veis para a intervenÃ §Ã £o BELGIQUE/BELGIE  Carcasses, demi-carcasses :  Hele dieren, halve dieren :  Categorie A classe U2 / Categorie A klasse U2  CatÃ ©gorie A classe U3 / Categorie A klasse U3  CatÃ ©gorie A classe R2 / Categorie A klasse R2  CatÃ ©gorie A classe R3 / Categorie A klasse R3  CatÃ ©gorie A classe 02 / Categorie A klasse 02  CatÃ ©gorie A classe OS / Categorie A klasse 03 DANMARK Hele og halve kroppe :  Kategon A, klasse R2  Kategori A, klasse R3  Kategori A, klasse 02  Kategori A, klasse 03  Kategori C, klasse R3  Kategori C, klasse 03 DEUTSCHLAND Ganze oder halbe TierkÃ ¶rper :  Kategorie A, Klasse U2  Kategorie A, Klasse U3  Kategorie A, Klasse R2  Kategorie A, Klasse R3  Kategorie C, Klasse R3  Kategorie C, Klasse R4  Kategorie C, Klasse 03 Ã Ã Ã Ã Ã Ã  Ã Ã »Ã Ã ºÃ »Ã ·Ã Ã ± Ã ® Ã ¼Ã ¹Ã Ã ¬ Ã Ã Ã ¬Ã ³Ã ¹Ã ±  Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A, Ã ºÃ »Ã ¬Ã Ã · R2  Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A, Ã ºÃ »Ã ¬Ã Ã · R3  Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A, Ã ºÃ »Ã ¬Ã Ã · 02  Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A, Ã ºÃ »Ã ¬Ã Ã · 03 ESPAÃ A Canales o semicanales :  CategorÃ ­a A, clase U2  Categona A, clase U3   CategorÃ ­a A, clase R2  Categona A, clase R3 :  Categoria A, clase 02  Categoria A, clase 03 No L 91 / 14 Official Journal of the European Communities 4. 4. 89 FRANCE Carcasses, demi-carcasses :  Categorie A classe U2  Categorie A classe U3  Categorie A classe R2  Categorie A classe R3  Categorie A classe 02  Categorie A classe 03  Categorie C classe U2  Categorie C classe U3  Categorie C classe U4  Categorie C classe R3  Categorie C classe R4  Categorie C classe 03 IRELAND Carcases, half-carcases :  Category C class U3  Category C class U4  Category C class R3  Category C class R4  Category C class 03 ITALIA Carcasse e mezzerie :  Categona A classe U2  Categoria A classe U3  Categoria A classe R2  Categoria A classe R3  Categoria A classe 02  Categoria A classe 03 LUXEMBOURG Carcasses, demi-carcasses :  Categorie A classe R2  Categorie A classe 02  Categorie C classe R3  Categorie C classe 03 NEDERLAND Hele dieren, halve dieren :  Categorie A klasse R2  Categorie A klasse R3 UNITED KINGDOM A. Great Britain Carcases, half-carcases :  Category C class U2  Category C class U3  Category C class U4  Category C class R3  Category C class R4 B. Northern Ireland Carcases, half-carcases :  Category C class U3  Category C class U4  Category C class R3  Category C class R4  Category C class 03 4. 4. 89 Official Journal of the European Communities No L 91 / 15 ANNEX III 1 . Carcases or half carcases fresh or chilled (CN code 0201 ) from animals slaughtered not more than six days previously. 2. For the purposes of this Regulation the following definitions shall apply : (a) carcase : the whole body of a slaughtered animal as presented after bleeding, evisceration and skinning, presented :  without the head and without the feet ; the head shall be separated from the carcase at the atloido ­ occipital joint and the feet shall be severed at the carpometacarpal or tarsometatarsal joints,  without the organs contained in tl&gt;e thoracic and abdominal cavities without the kidneys, the kidney fat and the pelvic fat,  without the sexual organs and the attached muscles, in females, without the udder or the mammary fat,  without thin skirt or thick skirt,  without the tail,  without the spinal cord,  without cod fat,  without fat on the inside of topside,  without jugular vein and the adjacent fat,  the neck being cut in accordance with veterinary requirements ; (b) half-carcase : the product obtained by separating the carcase referred to in (a) symmetrically through the middle of each cervical, dorsal, lumbar and sacral vertebra and through the middle of the sternum and the ischipublic symphysis. The dorsal and lumbar vertebrae must not be dislocated ; (c) forequarters :  cut from the carcase after cooling off,  10 or 8-rib straight cut, or  5 or 8-rib, with thin flank included in the forequarters ; (d) hindquarters :  cut from the carcase after cooling off,  3 or 5-rib straight cut, or  5 or 8-rib cut, known as 'pistola'. 3 . The products specified in paragraph 1 must come from well-bled carcases, the animal having been properly flayed, the skin in no way peeling, bloodstained, suffused or bruised. Superficial fat must not be torn. The pleurs must be undamaged. 4. The products specified in subparagraphs 2 (c) and (d) must come from carcases or half-carcases satisfying the requirements stated in subparagraphs 2 (a) and (b). 5 . The products specified in paragraph 1 must be chilled immediately after slaughter for at least 24 hours sucht that the internal temperature at the end of the chilling period does not exceed + 7 °C. This tempe ­ rature must be maintained until they are taken over. 6. The marking of the products in accordance with Article 4 (3) (d) must be perfectly legible. 4. 4. 89No L 91 /16 Official Journal of the European Communities ANNEX IV Coefficients to be used for converting tenders submitted in respect of quality R 3 into tenders for other eligible qualities Category A Category C Quality Upper class (+) Middle class (0) Lower class (-) Upper class ( + ) Middle class (0) Lower class (") U 2 1,064 1,058 1,044 1,064 1,058 1,044 U 3 1,049 1,044 1,029 1,049 1,044 1,029 U 4    1,020 1,015 1,000 R 2 1,020 1,015 1,000    R 3 1,006 1,000 0,985 1,006 1,000 0,985 R 4    0,977 0,971 0,956 O 2 0,962 0,956 0,942    O 3 0,948 0,942 0,927 0,948 0,942 0,927 4. 4. 89 Official Journal of the European Communities No L 91 / 17 ANEXO V  BILAG V  ANHANG V  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  V  ANNEX V  ANNEXE V  ALLEGATO V  BIJLAGE V  ANEXO V Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o BELGIQUE/BELGIÃ  : Office belge de l'Ã ©conomie et de l'agriculture rue de TrÃ ªves 82 1040 Bruxelles Belgische Dienst voor Bedrijfs ­ leven en Landbouw Trierstraat 82 1040 Brussel TÃ ©l . 02 / 230 17 40, tÃ ©lex 24076 OBEA BRU B, 65567 OBEA BRU B, telefax 02 / 230 25 33 BUNDESREPUBLIK Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) DEUTSCHLAND Referat 313  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel . (06 1 1 ) 55 04 61 / 55 05 41 , Telex 41 1 156 / 411 727 Tel . 0 69 / 15 64(0) 7 04 / 7 05, Telefax 069-1 564 651 , Teletext 6 990 732 DANMARK : Direktoratet for Markedsordningerne EF-Direktoratet Frederiksborggade 18 DK-1360 KÃ ¸benhavn K df. 01 15 41 30, telex 15137 DK, telefax 01 926 948 Ã Ã Ã Ã Ã Ã  : Ã Ã Ã ·Ã ½Ã ¿Ã Ã Ã ¿Ã Ã ¹Ã ºÃ ® Ã ¿Ã ´Ã Ã  Ã £Ã Ã ±Ã ´Ã ¯Ã ¿Ã 33 Ã Ã ¸Ã ®Ã ½Ã ± 10559 Ã Ã ·Ã ». 321 23 59, Ã Ã ­Ã »Ã µÃ ¾ 221683 ESPANA : SENPA (Servicio Nacional de Productos Agrarios) Calle Beneficencia 8 25004 Madrid TelÃ ©fonos : 2 22 29 61 , 2 22 91 20, 2 21 65 30. Telex : SENPA 23427 E FRANCE : OFIVAL Tour Montparnasse 33, avenue du Maine 75755 Paris Cedex 15 TÃ ©l . 45 38 84 00, tÃ ©lex 260643 IRELAND : Department of Agriculture Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) via Palestro, 81 , Roma Tel . 47 49 91 Telex 61 30 03 LUXEMBOURG Service d'Ã ©conomie rurale, section cheptel et viande 113-115, rue de Hollerich Luxembourg TÃ ©l . : 478/443 TÃ ©lex 2537 NEDERLAND : Ministerie van Landbouw en Visserij Voedselvoorzieningsin- en verkoopbureau (VIB) Burg. Kessenplein 3 Postbus 960 6430 AZ Hoensbroek Tel . 045 / 23 83 83, telefax 045 / 22 27 35, telex 56396 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RG1 7QW Berkshire Tel . (0734) 58 36 26 Telex 848 302 No L 91 /18 Official Journal of the European Communities 4. 4. 89 ANNEX VI Correlation table Regulation (EEC) No 2226/78 Regulation (EEC) No 828/87 This Regulation Article 1 I Article 1 Article 3 (2) (a) Article 2 (d) Article 5 Article 3 Article 6 (1 ) (b) I Article 4 (2) (a) Article 6 ( 1 ) (c) Article 4 (2) (b) Article 6 ( 1 ) (d) Article 4 (2) (c) Article 6 ( 1 ) (e) Article 4 (2) (d) Article 6 (2) Article 4 (3) Article 8 Article 5 Article 9 Article 6  Article 7  Article 8  Article 9 Article 10 Article 11 Article 12 Article 13 Article 14 Article 15 Article 16 Article 17 Article 10 Article 18 Article 11 l Article 19 Article 12 Article 20 Article 13 \ Article 21 Article 14 I Article 22 Article 15 \ Article 23 Article 16 \ Article 24 ---Il Article 25 Article 17 I Article 26 Article 18 \ Article 27 Article 19 IlArticle 28 Article 20 Article 29 Article 1 (4) Annex I Annex Annex II Annex II ( 1 ) to (5) Annex III (1) to (5) Annex II ( ) Annex III (6)   Annex IV Annex III  Annex V  ' Annex VI